DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 11-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 9/09/2021.
Applicant's election with traverse of Group I in the reply filed on 9/09/2021 is acknowledged.  The traversal is on the ground(s) that Group I and Group IV are related as a product and a process of use of said product, and such a combination of claim categories is expressly permitted by 37 CFR 1.475(b)(2).  This is not found persuasive because first, Rule 475 sets forth these combinations of claim categories such that:  “a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories”.  Applicant’s claims are not drawn only to the combination of categories argued by applicant because the claims also include Groups II and III.  Additionally, claims drawn to the listed combinations of different categories as set forth in Rule 475 have unity of invention when the claims have one or more of the same or corresponding special technical features.  As set forth in the restriction requirement mailed 7/09/2021, the shared technical features of the groups do not make a .  
The requirement is still deemed proper and is therefore made FINAL.
Therefore, claims 1-10 and 14-20 are treated on their merits.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the pipe contacting section “to prohibit water from flowing past said pipe contacting section” (claim 1) and the “attaching means” (claim 7) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.  Specifically with respect to claim 1, the drawings include a pipe contacting section 12 as described in applicant’s specification as filed.  However, this section is shown to have a rectangular shape which, when inserted into a cylindrical pipe as shown in Figure 3 does not appear to “prohibit” water from flowing past the pipe contacting section.  Figure 3 appears to show this element not filling the entire cross section of the pipe and therefore the prohibiting of water flow is not shown.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 and 14-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a pipe contacting section” “to prohibit water from flowing past said pipe contacting section” and further recites “a water inlet (12b) arranged in said pipe contacting section”.  It is unclear how the pipe contacting section both prohibits water from flowing past the pipe contacting section and has a water inlet.  It appears that the claim is instead intended to recite that flow is prohibited in the water pipe downstream of the pipe contacting section.  However, as described in the drawing objections set forth above, this structure is not depicted in the figures (the pipe 
Claim 3 recites “wherein said first part (100) and said second r part (120) comprises essentially planar surfaces”.  This limitation is unclear, particularly the “second r part”.  Additionally, this term appears to instead be intended to refer to the third part, because claim 2 previously sets forth the second part as having a curved shape.
Claims 5, 15 and 16 each recite “different distances between said first end and said second end”.  However, first ends of different parts have been recited, therefore it is unclear which first and second ends are being referenced.  It appears this limitation is referring to the first and second ends of the second part.
Claim 8 recites “said main body (1) comprises a second surface (11b) arranged on the opposite side of the first surface”.  However, claim 1 previously recites a second surface and therefore it is unclear whether the second surface recited in claim 8 is intended to refer to the same surface as set forth in claim 1.
Claim 9 recites the limitation "said water transferring channel" in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim.  It appears this limitation is intended to refer to the water drainage channel previously recited.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 6-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Anderson (US Patent 3068901).
Regarding Claim 1, Anderson discloses a water drainage device (the device of Anderson is capable of draining water; it is noted that recitations of particular fluids handled by an apparatus in an apparatus claim are not accorded patentable weight as per MPEP 2115) adapted to be inserted into a water pipe (the device is capable of being inserted into a water pipe in the same manner in which it is described as connected to a flow system via inlet 20 and outlet 22; col. 2, lines 55-67), said water drainage device comprising a main body (valve member 38) comprising: a first surface (rightward facing surface of the valve member 38 which is aligned with the central axis of 20 in the position shown in the figure) adapted to face the flow of water in said water pipe (this surface faces the flow of water when the valve is in the position shown in the figure); a pipe contacting section (rightward face 44 engaging deformable member 36 in the position shown in the figure) having an edge (the edge defining the aperture aligned with 20 in the position shown in the figure) with a shape adapted to lie essentially flush with the inner profile of said water pipe (the edge described above and the diameter of 22 and instead diverts water flow to outlet 24); a water inlet (the aperture of valve member 38 which is aligned with 20 as shown in the figure provides an inlet) arranged in said pipe contacting section (as described above) and adapted to face the water flow in said water pipe (the aperture facing and receiving flow from 20); a water outlet (at 64 as shown in the figure) adapted to be connected to a water removal means (the outlet 64 is capable of being connected to a water removal means; it is noted that the water removal means is not positively recited in the claim);  a water drainage channel (the channel from the inlet of 38 facing 20 to the outlet 64), extending through the main body 38 from the water inlet to the water outlet (as described above), adapted to enable water to be drained from said water pipe (any water flowing through the pipe will be drained to outlet 24), said main body 38 further comprising a width dimension, between the first surface (rightward facing surface of 38) and a second surface (leftward facing surface of 38) arranged on the opposite side of the first surface, with respect to intended direction of the water flow (as described above), that enables the device to be inserted into the water pipe through seams or joints in said water pipe (38 is insertable into the pipe as it reciprocates within the pipe within 12 and therefore the width dimension inherently enables the device to be inserted into the pipe).
Regarding Claim 6, Anderson is seen as further disclosing the pipe contacting section (rightward face 44 engaging deformable member 36 in the position shown in the 12 through the top of the housing as shown in the figure; therefore, the pipe contacting section is seen as detachable at least from housing 12) whereby said water drainage device can be provided with pipe contacting sections having edges that are tailored to different water pipe profiles (this claim does not positively recite additional pipe contacting sections, only that the device can be provided with different sections; this is seen to be achievable by disassembling the device from the housing 12).
Regarding Claim 7, Anderson further discloses the main body 38 comprises attaching means (T-slot 50 provides an attaching means for main body 38) for attaching said water drainage device to said water pipe (via connection with stem 52 which is attached indirectly to the main pipe via 12; the main pipe is capable of handling water and therefore readable as a “water pipe” in accordance with MPEP 2115 as described above).
Regarding Claim 8, Anderson is seen as further disclosing the main body 38 comprises a second surface (leftward facing surface of 38 as best understood as described above) arranged on the opposite side of the first surface (as described above), with respect to the intended direction of the water flow (i.e. flow from right to left in the figure), and wherein said second surface comprises a heat resisting material or is covered with a heat resisting layer (the second surface is shown to be metal, as evidenced by the cross hatching in the figure in accordance with metal cross hatching set forth in MPEP 608.02; a metal material is seen to inherently have at least some heat resistance; the term “heat resisting material” is a very broad term which must be given .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anderson (US Patent 3068901) in view of Dicke (US Patent Application 2016/0369927).
Regarding Claim 9, Anderson does not disclose water removal means (interpreted to require a pump or suction means in accordance with applicant’s specification as filed) connected to said water outlet and adapted to remove water from said water pipe through said water transferring channel extending through the main body from the water inlet to said water outlet.
Dicke teaches a system capable of use as a water drainage device and further teaches water removal means (pump inlet at 110; para. 0026) connected to a diverted flow outlet (i.e. connected to the outlet of tubular body 208) and adapted to remove water from a main water pipe (capable of removing water) through a water transferring channel (channel within 208) extending through a main body 208 from an inlet to said outlet.
It would have been obvious to one of ordinary skill in the art before the application was effectively filed to modify the device of Anderson to include a pump connected to the outlet 24 as taught by Dicke for the purpose of ensuring that fluid flows to the outlet as desired.
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anderson (US Patent 3068901).
Regarding Claim 10, Anderson does not disclose the dimensions of the device and therefore does not disclose the width dimension ranges between approximately 2 mm and 12 mm.
However, the selection of particular sizes of the components in the fluid delivery system is seen to be an obvious engineering design choice to accommodate the needs of the system.  Therefore, it would have been obvious to one of ordinary skill in the art before the application was effectively filed to modify the device of Anderson such that the width dimension is any desired size, including between approximately 2 mm and 12 mm, for the purpose of accommodating the needs of a particular system.  It is noted that mere changes in size/proportion have been generally held to be within the level of ordinary skill in the art (MPEP 2144.04).
Allowable Subject Matter
Claims 2-5 and 14-20 as best understood would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art fails to teach the combination of limitations set forth in claim 2.  Anderson (as described above) fails to further teach first, second and third parts of the main body as claimed.  Ashwood (US Patent 2774554) teaches a fluid diverter and further teaches (Figures 7 and 8) a curved portion 38a.  However, Ashwood fails to teach “the second end of said second part further upstream of said water flow than said first end” in combination with the remaining limitations set forth in claim 2.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Mills et al. (US Patent 4155372) and McGilvray (US Patent 1181910) both teach laterally inserted pipes for removing contents from a main pipe.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN MURPHY whose telephone number is (571)270-5243.  The examiner can normally be reached on Monday - Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KEVIN F MURPHY/           Primary Examiner, Art Unit 3753